01/25/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0494



                            No. DA 20-0494


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DAVID ALAN SPAGNOLO,

           Defendant and Appellant,

                                ORDER


     Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including March 2, 2022, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   January 25 2022